Exhibit 10.11


Class B
LIBERTY GLOBAL 2014 INCENTIVE PLAN


(Effective March 1, 2014 as Amended and Restated February 24, 2015)


PERFORMANCE GRANT AWARD AGREEMENT
THIS PERFORMANCE GRANT AWARD AGREEMENT (“Agreement”) is made as of May 15, 2019,
by and between LIBERTY GLOBAL PLC, a public limited company incorporated under
the laws of England and Wales (the “Company”), and Michael T. Fries (the
“Grantee”).
The Company has adopted the Liberty Global 2014 Incentive Plan effective
March 1, 2014 and as amended and restated February 24, 2015 (the “Plan”), which
by this reference is made a part hereof, for the benefit of eligible employees
of the Company and its Subsidiaries. Capitalized terms used and not otherwise
defined herein will have the meaning given thereto in the Plan.
In satisfaction of the Annual Installments of the Performance Grant Award
referenced in subparagraph 4(c) of the Employment Agreement, the Compensation
Committee appointed by the Board pursuant to Article 3 of the Plan to administer
the Plan (the “Committee”) hereby awards performance‑based restricted share
units to the Grantee effective as of May 15, 2019 (the “Grant Date”), subject to
the conditions and restrictions set forth herein and in the Plan, in order to
provide the Grantee additional remuneration for services rendered, to encourage
the Grantee to continue to provide services to the Company or its Subsidiaries
and to increase the Grantee’s personal interest in the continued success and
progress of the Company.
The Company and the Grantee therefore agree as follows:
1.    Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. companies Act of 2006, as amended from time to time, and
the rules and regulations thereunder.
“Cause” has the meaning specified in the Employment Agreement (as modified by
subparagraph 9(f) of the Employment Agreement in connection with a Change in
Control).
“Change in Control” has the meaning specified in the Employment Agreement.
“Class B Shares” means Class B ordinary shares, nominal value $.01 per share, of
the Company.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
code section shall include any successor section.


1    

--------------------------------------------------------------------------------




“Committee” has the meaning specified in the recitals to this Agreement.
“Company” means Liberty Global plc, a public limited company incorporated under
the laws of England and Wales.
“Disability” has the meaning specified in the Employment Agreement.
“Earned Performance Share Units” means the number of Performance Share Units
earned with respect to a Performance Period pursuant to this Award if and when
the Committee certifies that the applicable Performance Metric has been met
pursuant to Section 3, subject to forfeiture or acceleration during the Service
Period in accordance with Section 4, Section 5 and Section 6, as applicable.
“Employment Agreement” means that certain Amended and Restated Employment
Agreement, dated April 30, 2019, among the Company, Liberty Global, Inc. and the
Grantee, as may be amended from time to time.
“Good Reason” has the meaning specified in the Employment Agreement.
“Grant Date” has the meaning specified in the recitals to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTYB” and “Share” means the Class B ordinary shares, nominal value $.01 per
share, of the Company.
“Performance Metrics” means the performance metrics applicable during the
Performance Periods as set forth on Exhibit A attached hereto.
“Performance Period” means the performance periods specified on Exhibit A
hereto.
“Performance Share Unit” is a Restricted Share Unit representing the right to
receive one share of LBTYB, subject to the performance and other conditions and
restrictions set forth herein and in the Plan.
“Plan” has the meaning specified in the preamble to this Agreement.
“Rebalance Notice” has the meaning specified in the Employment Agreement.
“Regulations” means the rules and regulations under the Code or a specified
section of the Code, as applicable.
“Required Withholding Amount” has the meaning specified in Section 16 of this
Agreement.
“RSU Dividend Equivalents” with respect to a Performance Share Unit means an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) which


2    

--------------------------------------------------------------------------------




are payable or transferable to Shareholders of record during the Performance
Period and Service Period with respect to one share of LBTYB.
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.
“Service Period” means the period beginning immediately following the expiration
of a Performance Period and ending on the Vesting Date(s) as provided in
Section 4, as applicable.
“Termination of Service” means the termination for any reason of the Grantee’s
provision of services to the Company and its Subsidiaries, as an officer,
employee or independent contractor. Whether any leave of absence constitutes a
Termination of Service will be determined by the Committee subject to
Section 11.2(d) of the Plan. Unless the Committee otherwise determines, neither
transfers of employment among the Company and its Subsidiaries, nor a change in
Grantee’s status from an independent contractor to an employee will be a
Termination of Service for purposes of this Agreement. Unless the Committee
otherwise determines, however, any change in Grantee’s status from an employee
to an independent contractor will be a Termination of Service within the meaning
of this Agreement; provided, however, that, to the extent Section 409A is
applicable to Grantee, any amounts otherwise payable hereunder as nonqualified
deferred compensation within the meaning of Section 409A on account of
Termination of Service shall not be payable before Grantee “separates from
service”, as that term is defined in Section 409A, and shall be paid in
accordance with Section 16(c) of this Agreement.
“Unpaid RSU Dividend Equivalents” has the meaning specified in Section 4(b) of
this Agreement.
“Vesting Date” has the meaning specified in Section 4(a) of this Agreement.
“Vested RSU Dividend Equivalents” has the meaning specified in Section 9 of this
Agreement.
2.    Grant of Performance Share Units. Pursuant to the Plan, the Company grants
to the Grantee, effective as of the Grant Date, an Award of the number of
Performance Share Units set forth on the signature page hereto, subject to the
terms, conditions and restrictions set forth herein and in the Plan.
3.    Performance Condition For Performance Period.
(a)    Except as otherwise provided in Section 6, if the Performance Metric is
not met for a Performance Period, the number of Performance Share Units
otherwise scheduled to be earned with respect to such Performance Period shall
be forfeited and the Grantee shall have no further rights hereunder to such
forfeited Performance Share Units.
(b)    No later than March 1 of the year immediately following the end of each
Performance Period, the Committee shall certify whether the Performance Metric
has been met and, if the Performance Metric has been met, all of the Performance
Share Units with respect to such Performance Period shall become Earned
Performance Share Units. Upon completing its


3    

--------------------------------------------------------------------------------




determination, the Committee shall notify the Grantee, in the form and manner as
determined by the Committee, of the results of its certification.
4.    Vesting during Service Period.
(a)    Unless the Committee otherwise determines in its sole discretion, subject
to earlier vesting in accordance with Section 5 or 6 of this Agreement or
Section 11.1(b) of the Plan and subject to the forfeiture provisions of this
Agreement, any Earned Performance Share Units shall become vested on May 15 of
the year immediately following the end of the applicable Performance Period
(each a “Vesting Date”).
(b)    On each Vesting Date, subject to the satisfaction of any other applicable
restrictions, terms and conditions, any RSU Dividend Equivalents with respect to
the Earned Performance Share Units that have not theretofore become Vested RSU
Dividend Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested to
the extent that the Earned Performance Share Units related thereto shall have
become vested in accordance with this Agreement.
5.    Termination, Death or Disability.
Subject to the remaining provisions of this Section 5 and to Section 6, in the
event of Termination of Service at any time, the Grantee shall thereupon forfeit
all Performance Share Units that have not yet vested, any related Unpaid RSU
Dividend Equivalents and any rights hereunder, except that if the Termination of
Service is due to (i) death or Disability, (ii) termination of the Grantee by
the Company or any of its Subsidiaries without Cause or (iii) resignation by the
Grantee for Good Reason, then the Grantee (or the Grantee’s estate in the case
of death) will vest in 100% of the Performance Share Units and any related
Unpaid RSU Dividend Equivalents as of the date of Termination of Service. Except
when the Grantee’s Termination of Service is due to death, the accelerated
vesting of Performance Share Units contemplated by this Section 5 shall be
contingent upon execution by the Grantee of the release attached to the
Grantee’s Employment Agreement such that the release becomes irrevocable within
60 days after the Termination of Service.
6.    Change in Control.
If a Change in Control occurs on or before the Grantee’s Termination of Service,
then the provisions of this Section 6 will apply:


4    

--------------------------------------------------------------------------------




(a)    all Performance Share Units that are not then Earned Performance Share
Units will be deemed to be Earned Performance Share Units, and
(b)    the Grantee’s Earned Performance Share Units and any related Unpaid RSU
Dividend Equivalents shall become vested on the earlier of (i) the regular
Vesting Date of the applicable Earned Performance Share Unit and any related
Unpaid RSU Dividend Equivalent pursuant to Section 4, (ii) the date of the
Grantee’s Termination of Service as provided in Section 5 and (iii) the date
that is six (6) months following the consummation of the Change in Control (the
“CIC Vesting Date”) provided that the Grantee’s Termination of Service does not
occur prior to that date except as otherwise set forth in Section 5.
The accelerated vesting and settlement contemplated by this Section 6 and
Section 7 will be in full satisfaction of the Grantee’s rights hereunder.
7.    Settlement of Vested Performance Share Units. Settlement of Performance
Share Units that vest in accordance with this Agreement shall be made on the
fifth business day following the applicable Vesting Date except that (i) in the
case of Performance Share Units that vest as set forth in Section 5 or
Section 6(b)(i) or (ii), which shall be settled on the fifth business day
following the date of vesting provided therein and (ii) in the case of
Performance Share Units that vest as set forth in Section 6(b)(iii), which shall
be settled on the CIC Vesting Date. Settlement of vested Performance Share Units
shall be made in payment of Shares, together with any related Unpaid RSU
Dividend Equivalents, in accordance with Section 9. Notwithstanding the
foregoing, Shares deliverable by the Company are subject to any Rebalance Notice
delivered under the terms of the Employment Agreement which could require the
Company to deliver a mix of Class A, Class B and Class C ordinary shares as
specified in the Rebalance Notice.
8.    Shareholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a Shareholder with respect to any Shares represented by any
Performance Share Units unless and until such time as Shares represented by
vested Performance Share Units have been delivered to the Grantee in accordance
with Section 7 and Section 9. The Grantee will have no right to receive, or
otherwise with respect to, any RSU Dividend Equivalents until such time, if
ever, as the Performance Share Units with respect to which such RSU Dividend
Equivalents relate shall have become vested and, if vesting does not occur, the
related RSU Dividend Equivalents will be forfeited. RSU Dividend Equivalents
shall not bear interest or be segregated in a separate account. Notwithstanding
the foregoing, the Committee may, in its sole discretion, accelerate the vesting
of any portion of the RSU Dividend Equivalents (the “Vested RSU Dividend
Equivalents”). The settlement of any Vested RSU Dividend Equivalents shall be
made as soon as administratively practicable after the accelerated vesting date,
but in no event later than March 15 of the calendar year following the calendar
year in which the Vested RSU Dividend Equivalents became vested.
9.    Delivery by Company. Upon the settlement of vested Performance Share
Units, and any related Unpaid RSU Dividend Equivalents, and subject to the
withholding referred to in Section 15 of this Agreement, the Company will
deliver or cause to be delivered to or at the direction of the Grantee (i)(a) a
certificate or certificates issued or transferred in the Grantee’s name for the
Shares represented by such vested Performance Share Units, (b) a statement of
holdings reflecting that the Shares represented by such vested Performance Share
Units are held for the benefit of the Grantee in uncertificated form by a third
party service provider designated by the Company, or (c) a


5    

--------------------------------------------------------------------------------




confirmation of deposit of the Shares represented by such vested Performance
Share Units, in book‑entry form, into the broker’s account designated by the
Grantee, (ii) any securities constituting related vested Unpaid RSU Dividend
Equivalents by any applicable method specified in clause (i) above, and (iii)
any cash payment constituting related vested Unpaid RSU Dividend Equivalents.
Any delivery of securities will be deemed effected for all purposes when (1) a
certificate representing or statement of holdings reflecting such securities
and, in the case of any Unpaid RSU Dividend Equivalents, any other documents
necessary to reflect ownership thereof by the Grantee has been delivered
personally to the Grantee or, if delivery is by mail, when the Company or its
share transfer agent has deposited the certificate or statement of holdings
and/or such other documents in the United States or local country mail,
addressed to the Grantee, or (2) confirmation of deposit into the designated
broker’s account of such securities, in written or electronic format, is first
made available to the Grantee. Any cash payment will be deemed effected when a
check from the Company, payable to or at the direction of the Grantee and in the
amount equal to the amount of the cash payment, has been delivered personally to
or at the direction of the Grantee or deposited in the United States mail,
addressed to the Grantee or his nominee.
10.    Nontransferability of Performance Share Units Before Vesting.


6    

--------------------------------------------------------------------------------




(a)    Before vesting and during the Grantee’s lifetime, the Performance Share
Units and any related Unpaid RSU Dividend Equivalents may not be sold, assigned,
transferred by gift or otherwise, pledged, exchanged, encumbered or disposed of
(voluntarily or involuntarily), other than an assignment pursuant to a Domestic
Relations Order. In the event of an assignment pursuant to a Domestic Relations
Order, the unvested Performance Share Units and any related Unpaid RSU Dividend
Equivalents so assigned shall be subject to all the restrictions, terms and
provisions of this Agreement and the Plan, and the assignee shall be bound by
all applicable provisions of this Agreement and the Plan in the same manner as
the Grantee.
(b)    The Grantee may designate a beneficiary or beneficiaries to whom the
Performance Share Units, to the extent vested on the date of the Grantee’s
death, and any related Unpaid RSU Dividend Equivalents will pass upon the
Grantee’s death and may change such designation from time to time by filing a
written designation of beneficiary or beneficiaries with the Committee on such
form as may be prescribed by the Committee, provided that no such designation
will be effective unless so filed prior to the death of the Grantee. If no such
designation is made or if the designated beneficiary does not survive the
Grantee’s death, the Performance Share Units, to the extent then vested, and any
related Unpaid RSU Dividend Equivalents will pass by will or the laws of descent
and distribution. Following the Grantee’s death, the person to whom such vested
Performance Share Units and any related Unpaid RSU Dividend Equivalents pass
according to the foregoing will be deemed the Grantee for purposes of any
applicable provisions of this Agreement.
11.    Adjustments. The Performance Share Units and any related Unpaid RSU
Dividend Equivalents will be subject to adjustment pursuant to Section 4.2 of
the Plan in such manner as the Committee may deem equitable and appropriate in
connection with the occurrence following the Grant Date of any of the events
described in Section 4.2 of the Plan.
12.    Company’s Rights. The existence of this Agreement will not affect in any
way the right or power of the Company or its Shareholders to accomplish any
corporate act, including, without limitation, the acts referred to in
Section 11.16 of the Plan.
13.    Limitation of Rights; Executive Share Ownership Policy. Nothing in this
Agreement or the Plan will be construed to give the Grantee any right to be
granted any future Award other than in the sole discretion of the Committee or
give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any of its Subsidiaries. Neither the
Grantee nor any person claiming through the Grantee will have any right or
interest in Shares represented by any Performance Share Units or any related
Unpaid RSU Dividend Equivalents unless and until there shall have been full
compliance with all the terms, conditions and provisions of this Agreement and
the Plan. Grantee acknowledges and agrees that the transfer by Grantee of the
Shares received upon vesting of Performance Share Units shall be subject to
Grantee’s compliance with the Company’s Executive Share Ownership Policy, as in
effect from time to time.
14.    Restrictions Imposed by Law. Without limiting the generality of
Section 11.8 of the Plan, the Company shall not be obligated to deliver any
Shares represented by vested Performance Share Units or securities constituting
any Unpaid RSU Dividend Equivalents if counsel to the Company determines that
the issuance or delivery thereof would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company


7    

--------------------------------------------------------------------------------




with, any securities exchange upon which Shares or such other securities are
listed. The Company will in no event be obligated to take any affirmative action
in order to cause the delivery of Shares represented by vested Performance Share
Units or securities constituting any Unpaid RSU Dividend Equivalents to comply
with any such law, rule, regulation, or agreement. Any certificates representing
any such securities issued or transferred under this Agreement may bear such
legend or legends as the Company deems appropriate in order to assure compliance
with applicable securities laws.
15.    Taxes.
(a)    To the extent that the Company is subject to withholding tax or employee
social security withholding requirements under any national, state, local or
other governmental law with respect to the award, or vesting or settlement
thereof, of the Performance Share Units to the Grantee under this Agreement with
respect to Class B Shares to which the Grantee is a party, or the designation of
any related RSU Dividend Equivalents as payable or distributable or the payment
or distribution thereof, the Grantee must make arrangements satisfactory to the
Company to make payment to the Company of the amount required to be withheld
under such tax laws or employer social security contribution laws, as determined
by the Company (collectively, the “Required Withholding Amount”). To the extent
such withholding is required in connection with the settlement of some or all of
the vested Performance Share Units and any related RSU Dividend Equivalents, the
Company shall withhold (i) from the Shares represented by vested Performance
Share Units otherwise deliverable to the Grantee pursuant to the this Agreement,
a number of Shares or other securities and/or (ii) from any related RSU Dividend
Equivalents otherwise deliverable to the Grantee pursuant to this Agreement, an
amount of such RSU Dividend Equivalents, which collectively have a value (or, in
the case of securities withheld, a Fair Market Value) equal to the Required
Withholding Amount (subject to compliance with applicable law, including, but
not limited to, “financial assistance” prohibitions under UK law), unless the
Grantee remits the Required Withholding Amount to the Company in cash in such
form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made. Without
limitation to the foregoing sentence, the Grantee hereby agrees that the
Required Withholding Amount can also be collected by (i) deducting from cash
amounts otherwise payable to the Grantee (including wages or other cash
compensation), (ii) withholding from proceeds of the sale of Shares or other
securities acquired upon settlement of the vested Performance Share Units
through a sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization without further consent), or (iii) if the amount withheld under
the previous sentence is not sufficient to satisfy the Required Withholding
Amount, by withholding from the Shares or other securities represented by vested
Performance Share Units or related RSU Dividend Equivalents deliverable under
this Award, a number of Shares or other securities and/or amount which would be
sufficient to satisfy any unmet portion of the Required Withholding Amount.
Notwithstanding any other provisions of this Agreement, the delivery of any
Shares or other securities represented by vested Performance Share Units and any
related RSU Dividend Equivalents may be postponed until any required withholding
taxes have been paid to the Company.
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)


8    

--------------------------------------------------------------------------------




Act 2003 (the “Due Date”), the amount of any uncollected income tax will
constitute a benefit to the Grantee on which additional income tax and national
insurance contributions (“NICs”) will be payable. The Grantee will be
responsible for paying and reporting any income tax due on this additional
benefit directly to HM Revenue & Customs under the self‑assessment regime and
for reimbursing the Company or the Employer, as applicable, for the value of any
NICs due on this additional benefit.
(c)    At all times prior to the Vesting Date or, if applicable, the date that
the Performance Share Units become vested pursuant to Section 5 or Section 6,
the benefit payable under this Agreement is subject to a substantial risk of
forfeiture within the meaning of Section 409A and Regulation 1.409A‑1(d) (or any
successor Regulation). Accordingly, this Agreement is not subject to
Section 409A under the short term deferral exclusion. Notwithstanding any other
provision of this Agreement, if Grantee is a “specified employee” as such term
is defined in Section 409A, and determined as described below, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the meaning of Section 409A on account of Termination of Service (other
than by reason of death) to the Grantee shall be paid on the earlier of (i) the
date that is six months after the date of the Grantee’s Termination of Service,
(ii) the date of the Grantee’s death or (iii) the date that otherwise complies
with the requirements of Section 409A. The Grantee shall be deemed a “specified
employee” for the twelve‑month period beginning on April 1 of a year if the
Grantee is a “key employee” as defined in Section 416(i) of the Code (without
regard to Section 416(i)(5)) as of December 31 of the preceding year.
(d)    In the event it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of the Grantee pursuant to this Agreement
(“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the applicable provisions of
subparagraph 12(h)(ii) of the Employment Agreement regarding potential reduction
in payments shall apply.
16.    Notice. All notices or other communications pursuant to this Agreement
will be made in accordance with, and will become effective as described in,
subparagraph 12(m) of the Employment Agreement.
17.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to reform the Award made hereunder as
contemplated by Section 11.18 of the Plan or to exempt the Award made hereunder
from coverage under Section 409A, or (iv) to make such other changes as


9    

--------------------------------------------------------------------------------




the Company, upon advice of counsel, determines are necessary or advisable
because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including any
applicable tax or securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Performance Share Units granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and be no less favorable economically to the Grantee, and
no such action will adversely affect any Performance Share Units that are then
vested.
18.    Nonalienation of Benefits. Except as provided in Section 10 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
19.    Data Privacy.


10    

--------------------------------------------------------------------------------




(a)    The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Grantee’s
employer (the “Employer”) and the Company and its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company
and the Employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, bonus and employee benefits, nationality, job title and description, any
Shares or directorships or other positions held in the Company, its subsidiaries
and affiliates, details of all options, share appreciation rights, restricted
shares, restricted share units or any other entitlement to Shares or other
Awards granted, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan (“Data”).
(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee may elect to deposit any
Shares acquired with respect to an Award.
(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. Further, the Grantee understands that he is providing
the consents herein on a purely voluntary basis. If the Grantee does not
consent, or if the Grantee later seeks to revoke his consent, the Grantee’s
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing the Grantee’s
consent is that the Company would not be able to grant him Performance Share
Units or other equity awards or administer or maintain such awards. Therefore,
the Grantee understands that refusing or withdrawing his consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of a refusal to consent or withdrawal of consent, the Grantee may
contact the Grantee’s local human resources representative.
20.    Governing Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to


11    

--------------------------------------------------------------------------------




interpret or enforce this Agreement and irrevocably waives any objection to
jurisdiction that such party may have based on inconvenience of forum.
21.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
22.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
23.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.
24.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
1.25.    Grantee Acceptance. The Grantee will signify acceptance hereof and
consent to all the terms and conditions of this Agreement by signing in the
space provided on the signature page hereto and returning a signed copy to the
Company.


12    

--------------------------------------------------------------------------------





Signature Page to Performance Share Units Agreement dated as of May 15, 2019,
between Liberty Global plc and the Grantee


LIBERTY GLOBAL PLC


By:    /s/ Authorized Signatory        
Name:     Authorized Signatory        
Title:     Executive Vice President        


ACCEPTED:


/s/ Michael T. Fries            
Grantee Name: Michael T. Fries
Optionee ID:                    
Grant No.         


Number of Performance Share Units (LBTYB) Awarded: 1,330,000




13    